Exhibit 10(j)(i)(c)

 

THIRD AMENDMENT
DATED AS OF SEPTEMBER 26, 2003
TO RECEIVABLES SALE AGREEMENT
DATED AS OF SEPTEMBER 28, 2002

 

This Third Amendment (the “Amendment”), dated as of September 26, 2003, is
entered into among Albany International Receivables Corporation (the “Seller”),
Albany International Corp. ( the “Initial Collection Agent,” and, together with
any successor thereto, the “Collection Agent”), , ABN AMRO Bank N.V., as agent
for the Purchaser (the “Agent”), the committed purchasers party thereto (the
“Committed Purchasers”) and Amsterdam Funding Corporation, a Delaware
corporation (“Amsterdam”);

 

WITNESSETH:

 

Whereas, the Seller, Collection Agent, Agent , Committed Purchasers and
Amsterdam have heretofore executed and delivered a Receivables Sale Agreement,
dated as of September 28, 2001 (as amended, supplemented or otherwise modified
through the date hereof, the “Sale Agreement”),

 

Whereas, the parties hereto desire to amend the Sale Agreement as provided
herein;

 

Now, therefore, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree that the Sale
Agreement shall be and is hereby amended as follows:

 

Section 1.      The defined term “Liquidity Termination Date” appearing in
Schedule I to the Sale Agreement is hereby amended by deleting the date
“September 26, 2003” appearing in clause (d) thereof and inserting in its place
the date “September 24, 2004”.

 

Section 2.      The following sentence shall be inserted at the end of
Section 9.10:

 

Notwithstanding any provision in the Transaction Documents to the contrary, each
party to the transactions contemplated by the Transaction Document (and each
employee, representative, or other agent of each such party) may disclose to any
and all persons, without limitation of any kind, the tax treatment and tax
structure of the transactions and all materials of any kind (including opinions
or other tax analyses) that are provided to such party relating to such tax
treatment and tax structure.

 

Section 3.      Section 9.12 of the Sale Agreement is hereby amended in its
entirety and as so amended shall read as follows:

 

--------------------------------------------------------------------------------


 

Notwithstanding any provisions contained in this Agreement to the contrary,
Amsterdam shall not, and shall not be obligated to, pay any amount pursuant to
this Agreement unless (i) Amsterdam has received funds which may be used to make
such payment and which funds are not required to repay its commercial paper
notes when due and (ii) after giving effect to such payment, either (x)
Amsterdam could issue commercial paper notes to refinance all of its outstanding
commercial paper notes (assuming such outstanding commercial paper notes matured
at such time) in accordance with the program documents governing Amsterdam’s
securitization program or (y) all of Amsterdam’s commercial paper notes are paid
in full.  Any amount which Amsterdam does not pay pursuant to the operation of
the preceding sentence shall not constitute a claim (as defined in §101 of the
United States Bankruptcy Code) against or corporate obligation of Amsterdam for
any such insufficiency unless and until Amsterdam satisfies the provisions of
clauses (i) and (ii) above. This Section shall survive the termination of this
Agreement.

 

Section 4.      This Amendment shall become effective on the date the Agent has
received (i) counterparts hereof executed by the Seller, Collection Agent, each
Purchaser, Amsterdam and the Agent and (ii) the acknowledgment and consent in
the form set forth below duly executed and delivered by the Parent.

 

Section 5.1.   This Amendment may be executed in any number of counterparts and
by the different parties on separate counterparts and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Amendment.

 

Section 5.2.   Except as specifically provided above, the Sale Agreement and the
other Transaction Documents shall remain in full force and effect and are hereby
ratified and confirmed in all respects.  The execution, delivery, and
effectiveness of this Amendment shall not operate as a waiver of any right,
power, or remedy of any Agent or any Purchaser under the Sale Agreement or any
of the other Transaction Documents, nor constitute a waiver or modification of
any provision of any of the other Transaction Documents.  All defined terms used
herein and not defined herein shall have the same meaning herein as in the Sale
Agreement.  The Seller agrees to pay on demand all costs and expenses (including
reasonable fees and expenses of counsel) of or incurred by the Agent and each
Purchaser Agent in connection with the negotiation, preparation, execution and
delivery of this Amendment.

 

Section 5.3.   This Amendment and the rights and obligations of the parties
hereunder shall be construed in accordance with and be governed by the law of
the State of New York.

 

2

--------------------------------------------------------------------------------


 

In Witness Whereof, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.

 

 

ABN AMRO Bank N.V., as the Agent, as the
Committed Purchaser

 

 

 

 

 

By:

 /s/ Patricia Luken

 

 

Title:

 GVP

 

 

 

 

 

 

By:

 /s/ Therese Gremley

 

 

Title:

 VP

 

 

 

 

Amsterdam Funding Corporation

 

 

 

 

 

By:

 /s/ Bernard J. Angelo

 

 

Title:

 Vice President

 

 

 

 

 

 

Albany International Receivables
Corporation, as Seller

 

 

 

 

 

By:

 /s/ David C. Michaels

 

 

Title:

 VP Treasury & Tax

 

 

 

 

Albany International Corp., as Initial
Collection Agent

 

 

 

 

 

By:

 /s/ Michael C. Nahl

 

 

Title:

 Sr VP & CFO

 

 

3

--------------------------------------------------------------------------------


 

GUARANTOR’S ACKNOWLEDGMENT AND CONSENT

 

The undersigned, Albany International Corp., has heretofore executed and
delivered the Limited Guaranty dated as of September 28, 2001 (the “Guaranty”)
and hereby consents to the Amendment to the Sale Agreement as set forth above
and confirms that the Guaranty and all of the undersigned’s obligations
thereunder remain in full force and effect.  The undersigned further agrees that
the consent of the undersigned to any further amendments to the Sale Agreement
shall not be required as a result of this consent having been obtained, except
to the extent, if any, required by the Guaranty referred to above.

 

 

ALBANY INTERNATIONAL CORP.

 

 

 

 

 

By:

 /s/ Michael C. Nahl

 

 

 

 

Title:

 Sr. VP & CFO

 

 

4

--------------------------------------------------------------------------------